Name: Commission Regulation (EEC) No 1121/91 of 2 May 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 No L 111 /28 Official Journal of the European Communities 3 . 5 . 91 COMMISSION REGULATION (EEC) No 1121/91 of 2 May 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal licence are not transferable ; whereas in the light of exper ­ ience it is appropriate to restore the possibility of transfer ­ ring such rights ; whereas the provisions of Regulation 3817/90 should be amended accordingly. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultry, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the agreements applying to trade in agricultural products between Spain and Portugal ('), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3817/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal (4), as last amended by Regulation (EEC) No 624/91 (% lays down in Article 2 (2) that, in derogation of Article 2 (2) of Commission Regulation (EEC) No 574/86 of the 26 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (6), as last amended by Regulation (EEC) No 3296/88 , the rights deriving from the STM HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 3817/90 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply equally to those STM licences delivered before its entry into force and for which the validity has not expired. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27 . 10 . 1988 , p. 7 . (3) OJ No L 367, 31 . 12 . 1985, p. 7. 0 OJ No L 366, 29 . 12 . 1990, p. 36 . 0 OJ No L 68, 15 . 3 . 1991 , p. 28 . f6) OJ No L 57. 1 . 3 . 1986. D. 1 .